DETAILED ACTION
Claims 1-18 are presented for examination, wherein claims 1-2 and 10 are currently amended; plus, claims 5, 7-9, 14, and 16-18 are withdrawn.
The 35 U.S.C. § 103 rejection of claims 1-4 and 10-13 over Jung is withdrawn as a result of the amendments to claims 1 and 10, from which the other claims depend. However, the art is reapplied, as provided infra.
The indication of allowable subject matter of claims 6 and 15 is withdrawn as a result of the Yu art, as provided infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 18, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN 108258193).
Regarding newly amended independent claim 1, Yu teaches a negative electrode for use in lithium-ion batteries (e.g. ¶¶ 0002 and 08), reading on “electrode,” said electrode comprising:
(1)	 a negative electrode current collector (e.g. item 1) composed of a material with good electrochemical stability, conductivity, and mechanical strength, such as copper (e.g. ¶¶ 0009 and 35 plus e.g. Figure 2), reading on “a substrate” and
(2)	a first material region (e.g. item 211) that is within a center portion of said negative electrode, said first material region including a first negative electrode active material layer (e.g. item 21) applied on said negative electrode current collector,
wherein said first negative electrode active material layer comprises a first negative electrode active material that may be composed of hard carbon; plus,
two second material regions (e.g. item 212) that are adjacent to said first material region and on opposite edges of said negative electrode, each of said second material regions including said first negative electrode active material layer applied on said negative electrode current collector and a second negative electrode active material layer (e.g. item 22) applied on said first negative electrode active material layer,
wherein each of said second negative electrode active material layers comprises a second negative electrode active material that may composed of graphite and/or silicon,
wherein said first and second material regions are located on immediately adjacent portions of one surface of said negative electrode current collector (e.g. ¶¶ 0040-46 plus e.g. Figure 2),
reading on “an electrode active material, the substrate comprising a first surface including a first region and a second region adjacent to the first region, wherein the active material is formed as a partitioned coating on the first surface of the substrate in the first region and the second region,”
wherein said hard carbon first negative electrode active material comprises the entire thickness of said first material region; plus, said hard carbon first negative electrode active material and said graphite and/or silicon second negative electrode active material comprises the entire thickness of said second material region, wherein the total thickness of said second material region may be equal to the total thickness of said first material region (e.g. ¶¶ 0011 and 40-41), but does not expressly teach the limitation “wherein a charge/discharge thickness difference of the electrode in the first region is ΔD1, and the charge/discharge thickness difference of the electrode in a second region is ΔD2; and ΔD1 is less than ΔD2.”
However, said property would be expected since Yu teaches a substantially identical produce composed of substantially identical compositions (e.g. a center portion of an electrode body composed of hard carbon active material plus edge portions of said electrode body, while incorporating said hard carbon active material, additionally is composed of graphite and/or silicon active material, which has a larger degree of expansion during charge/discharge, so the thicknesses of said second material regions would expand/contract greater than that of said first material region in relation to the amount of said graphite and/or silicon active material contained therein, see also instant specification, at e.g. ¶¶ 0075-76), establishing a prima facie case of obviousness, e.g. MPEP § 2112.01(I).
Regarding claim 2, Yu teaches the electrode of claim 1, wherein the total thickness of said first material region and said second material region are equal (e.g. supra), reading on “a thickness of the electrode in the first region is L1, a thickness of the electrode in the second region is L2, and L2 is substantially equal to L1.”
Regarding claim 3, Yu teaches the electrode of claim 1, wherein said first material region is located in within said center portion of said negative electrode; plus, said two second negative electrode active material layers located in two second material regions that are adjacent to said first material region and on opposite edges of said negative electrode (e.g. supra), reading on “the first region comprises a body region, and the second region comprises an edge region.”
Regarding claim 4, Yu teaches the electrode of claim 1, wherein said first material region comprises said hard carbon first negative electrode active material; plus, said second material region comprises said hard carbon first negative electrode active material and further said graphite and/or silicon second negative electrode active material (e.g. supra), reading on “the first region and the second region respectively comprise electrode active materials having substantially the same charge expansion ratio….”
In the alternative, said graphite and/or silicon second negative electrode active material is expected to have a higher charge expansion ratio than that of said hard carbon first negative electrode active material since Yu teaches an identical/substantially-identical composition to that of the instant invention (see instant specification, at e.g. ¶¶ 0075-76), see also MPEP § 2112.01, reading on “the first region and the second region respectively comprise … electrode active materials having different charge expansion ratios.”
Regarding claim 6, Yu teaches the electrode of claim 1, wherein said first material region comprises said hard carbon first negative electrode active material; plus, said second material region comprises said hard carbon first negative electrode active material and further said graphite second negative electrode active material (e.g. supra), reading on “the electrode active material in the first region and the electrode active material in the second region comprise a carbon material,” but does not expressly teach the limitation “an orientation index value of a graphite layer structure of the carbon material in the first region is less than an orientation index value of a graphite layer structure of the carbon material in the second region.”
However, said hard carbon first negative electrode active material of said first material region would be expected to have an orientation index value of a graphite layer structure less than that of said graphite second negative electrode active material of said second material region since Yu teaches an identical/substantially-identical composition (see instant specification, at e.g. ¶¶ 0071-72), see also MPEP § 2112.01, reading on said limitation.

Regarding claims 10-13 and 15, Yu is applied, as provided supra, wherein Yu teaches said negative electrode and said battery thereof, reading on “battery cell.”
    
        
            
                                
            
        
    

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2018/0233738).
Regarding newly amended independent claim 1, Jung teaches a positive electrode and a secondary battery thereof (e.g. ¶0002), reading on “electrode,” said electrode comprising:
(1)	a current collector (e.g. item 100) and a first active material layer (e.g. item 210) thereon (e.g. ¶0021 plus e.g. Figure 1), wherein (a) said first active material layer or (b) a combination of said current collector and said first active material layer severably read on “a substrate;” and,
(2)	each of a first pattern (e.g. item 220) and a second pattern (e.g. item 230) may be alternately disposed separately from each other on said first active material layer (e.g. Id), wherein said first and second patterns are (a) directly on one surface of said combination of said first active material layer and said current collector; or, (b) directly on one surface of said first active material layer,
wherein said first pattern includes first pattern active material and said second pattern includes second pattern active material,
wherein a top surface of (a) said first active material layer or (b) said combination of said current collector and said first active material layer may include a first region and an adjacent second region,
wherein said first region includes said second pattern with said second pattern active material and said second region includes said first pattern with said first pattern active material
(e.g. ¶¶ 0019, 21-22, and 29 plus e.g. annotated Figure 1, see infra), reading on the newly amended limitation “an electrode active material, the substrate comprising a first surface including a first region and a second region adjacent to the first region,” the active material is formed as a partitioned coating on the first surface of the substrate in the first region and the second region,”
wherein said first pattern may have a thickness of 1.1-2 times thicker than that of the second pattern; and, said second pattern may have a volume expansion rate greater than that of said first pattern, such that even when said second pattern having a relative less thickness is significantly expanded, a thickness of said positive electrode may not be excessively increased, thereby preventing excessive increase in a battery thickness caused by expansion of said positive electrode during charging, noting that said volume expansion rates proportionately expands the thickness dimension (e.g. ¶¶ 0019 and 23-27 plus e.g. Figure 1), reading on “a charge/discharge thickness difference of the electrode in the first region is ΔD1, and the charge/discharge thickness difference of the electrode in a second region is ΔD2;” and, overlapping the claimed relative proportion comparison of “ΔD1 is less than ΔD2,” e.g. MPEP § 2144.05(I).

    PNG
    media_image1.png
    726
    1348
    media_image1.png
    Greyscale

Regarding claim 2, Jung teaches the electrode of claim 1, wherein said first pattern may have a thickness of 1.1-2 times thicker than that of the second pattern (e.g. supra), wherein a proportion of first pattern having its thickness of 1.1 times thicker than that of said second pattern is within 10% of “equal,” reading on “substantially” in “substantially equal,” as described in the instant specification, at e.g. ¶0034; the teaching reading on the limitations “a thickness of the electrode in the first region is L1, a thickness of the electrode in the second region is L2” and “L2 is substantially equal to L1.”
In the alternative, said proportion of first pattern having its thickness of 1.1 times thicker than that of said second pattern is sufficiently close the claimed limitation “substantially equal,” that a prima facie case of obviousness is established, e.g. MPEP § 2144.05(II).
Regarding claim 3, Jung teaches the electrode of claim 1, wherein each of said first pattern and said second pattern may be alternately disposed separately from each other on said first active material layer (e.g. supra), wherein said first pattern includes two exterior portions adjacent to two opposite edges of said current collector and also two interior portions to said edges (e.g. Figure 1), said interior portions of said first pattern reading on “the first region comprises a body region … ;” plus, said second pattern is interior to said edges (e.g. Figure 1), but does not expressly teach the limitation “… the second region comprises an edge region.”
However, the arrangement of which of said first pattern and said second pattern is on the outside is merely a matter of design choice, e.g. MPEP § 2144.04(VI)(C), and it would have been obvious to a person of ordinary skill in the art to incorporate said second pattern along an edge of said electrode as an alternative configuration, such as for using less first pattern active material within said electrode.
Regarding claim 4, Jung teaches the electrode of claim 1, wherein said second pattern may have a volume expansion rate greater than that of said first pattern (e.g. supra); and, said first pattern includes first active material particles, with a composition such as LiCoO2; and, said second pattern includes second active material particles, which may have a different composition than that of said first active material particles, and said volume expansion rates result from said active material compositions (e.g. ¶¶ 0028-32), reading on “the first region and the second region respectively comprise electrode active materials having substantially the same charge expansion ratio or electrode active materials having different charge expansion ratios.

Regarding claims 10-13, Jung is applied, as provided supra, wherein Jung teaches said positive electrode and said secondary battery thereof, reading on “battery cell.”
Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive. The applicants allege Jung does not teach the newly amended limitations.
In response, the examiner respectfully notes that the argument is not commensurate with the scope of the claims as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723